Citation Nr: 0615882	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  05-13 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury with bleeding through the ears.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 









INTRODUCTION

The veteran had active military service from October 1965 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Anchorage, Alaska, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied claims of entitlement to 
service connection for residuals of a head injury with 
bleeding through the ears and PTSD.  

In an "appeal hearing options" form, received in November 
2005, the veteran requested a hearing before a Member of the 
Board (i.e., Veterans Law Judge) at the RO.  In March 2006, 
the RO sent the veteran notice that a hearing was scheduled 
on May 4, 2006.  In April 2006, a second notice was sent.  
However, the veteran failed to appear for his scheduled 
hearing, and there is no record that a request for another 
hearing was ever made.  Without good cause being shown for 
the failure to appear, no further hearing can be scheduled 
and appellate review may proceed.


FINDINGS OF FACT

1.  The veteran does not have residuals of a head injury with 
bleeding through the ears as a result of his service.

2.  The veteran does not have PTSD as a result of his 
service.


CONCLUSIONS OF LAW

1.  Residuals of a head injury with bleeding through the ears 
were not incurred or aggravated during the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  PTSD was not incurred or aggravated during the veteran's 
active military service. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.304(f) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that service connection is warranted for 
residuals of a head injury with bleeding through the ears and 
PTSD.  In statements, received in September and November of 
2004, he asserted that he was "banged up" while performing 
dangerous duties helping operate a catapult used for 
launching planes.  He also asserted that he had disciplinary 
problems during service that are evidence that he has PTSD as 
a result of his service.  In a VA audio examination report, 
dated in May 2005, he reported a history of having his 
headgear ripped off by nearby airplane engines during 
service.  In light of the Board's determination that the 
preponderance of the evidence is against the claim that the 
veteran has PTSD, the issue of whether verified stressors 
exist is a "downstream" issue which will not be further 
discussed.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) 
(holding that under 38 U.S.C.A. § 1110, the veteran must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2005).

The veteran's service records do not show treatment for, or a 
diagnosis of, a head injury, bleeding through the ears, or 
psychiatric symptoms.  The veteran's separation examination 
report, dated in September 1969, shows that his head, ears, 
drums, neurological condition, and psychiatric condition, 
were clinically evaluated as normal.  

The post-service medical evidence consists of a VA 
audiometric examination report, dated in May 2005.  This 
report does not contain any relevant findings or diagnoses.  

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  In this case, neither the service medical 
records, nor any post-service medical evidence, show 
treatment for, or a diagnosis of, a head injury, bleeding 
through the ears, psychiatric symptoms, or PTSD.  In summary, 
there is no competent evidence of record showing that the 
veteran currently has the claimed conditions, or that the 
claimed conditions are related to his service.  The Board 
therefore finds that the preponderance of the evidence is 
against the claims, and that they must be denied.

The Board has considered the appellant's written testimony 
submitted in support of his claims.  His statements are not 
competent evidence of a diagnosis, or a nexus between the 
claimed conditions and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the appellant's claims must be denied.

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in July 2004, the RO sent the 
veteran a notice letter (hereinafter "VCAA notification 
letter") that informed him of the type of information and 
evidence necessary to support his claims.  He was notified 
that a wide variety of information from alternative sources 
may be relevant, including, but not limited to, prescription 
and insurance records, lay statements, and employment 
physicals.  The RO's letter also informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA and contained a 
specific request for the veteran to provide additional 
evidence in support of his claims.  He was asked to identify 
all relevant evidence that he desired VA to attempt to 
obtain.  With respect to the timing of the VCAA notice, it 
was sent prior to the RO decision on appeal.  
Mayfield v. Nicholson, 444 F.3d 1328.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  Since the claims have been denied, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  VA is not 
required, therefore, to provide this notice.  The RO did, 
however, send the appellant a letter in May 2006 notifying 
him that if compensation was granted, a disability rating and 
an effective date would be assigned.  In the usual course of 
events, VA would readjudicate the pending claim after 
providing such notice.  See Mayfield, supra.   The fact that 
this did not occur in this case, however, is harmless error 
since such notice was not even required for the reasons given 
above.

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
The RO requested and obtained the veteran's service medical 
records.  In his claim, received in June 2004, the veteran 
stated that although he had received relevant treatment for 
residuals of a head injury with bleeding through the ears at 
a clinic in Kodiak, Alaska, that these records were not 
available.  He further stated that he had not received any 
treatment for PTSD.  In December 2004, a VA medical facility 
in Ketchikan reported that no records of treatment were 
found.  

Although the veteran has not been afforded an examination for 
the disabilities in issue, and etiological opinions have not 
been obtained, the Board finds that the evidence, discussed 
supra, warrants the conclusion that a remand for an 
examination and an etiological opinion is not necessary to 
decide the claims.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2005); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  Specifically, he is not shown 
to have received treatment for, or a diagnosis of, the 
claimed conditions during service, the claimed conditions are 
not currently shown, and the claims file does not currently 
contain competent evidence showing that the claimed 
conditions are related to his service.  The Board concludes, 
therefore, that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for residuals of a head injury with 
bleeding through the ears is denied.

Service connection for PTSD is denied. 


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


